Case 19-40067-elm11 Doc 10 Filed 01/04/19                    Entered 01/04/19 23:31:17             Page 1 of 42



Michael McConnell
Texas Bar I.D. 13447300
michael.mcconnell@kellyhart.com
Nancy Ribaudo
Texas Bar I.D. 24026066
nancy.ribaudo@kellyhart.com
Katherine T. Hopkins
Texas Bar I.D. 24070737
katherine.hopkins@kellyhart.com
KELLY HART & HALLMAN LLP
201 Main Street, Suite 2500
Fort Worth, Texas 76102
Telephone: 817/332-2500
Telecopy: 817/878-9774

Proposed Counsel for Debtors

                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                   FORT WORTH DIVISION

IN RE:                                §
                                      §
SOVRANO, LLC,                         §                               CASE NO. 19-40067-11
MR. GATTI’S, LP,                      §                               CASE NO. 19-40069-11
GATTI’S GREAT PIZZA, INC.,            §                               CASE NO. 19-40070-11
GIGI’S CUPCAKES, LLC,                 §                               CASE NO. 19-40072-11
GIGI’S OPERATING, LLC,                §                               CASE NO. 19-40073-11
GIGI’S OPERATING II, LLC,1            §                               CASE NO. 19-40074-11
                                      §
      Debtors.                        §                               (Joint Administration Requested)
                                      §
_____________________________________ §                               Emergency Hearing Requested

       DECLARATION OF DAWN M. RAGAN, CHIEF RESTRUCTURING OFFICER,
    IN SUPPORT OF DEBTORS’ CHAPTER 11 PETITIONS AND FIRST DAY MOTIONS

         I, Dawn M. Ragan, hereby submits this declaration (the “Declaration”) pursuant to 28

U.S.C. § 1746, and declare under penalty of perjury that:

         1.      My name is Dawn M. Ragan. I am over the age of twenty-one and am competent

to make this Declaration. I am a Director at CR3 Partners, LLC (“CR3”). I have more than 25


1
 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are as follows: Sovrano, LLC (1470); Mr. Gatti’s, LP (0879); Gatti’s Great Pizza, Inc. (6061); Gigi’s
Cupcakes, LLC (8356); Gigi’s Operating, LLC (0621); and Gigi’s Operating II, LLC (8396).

DECLARATION OF DAWN M. RAGAN, CHIEF RESTRUCTURING OFFICER,
IN SUPPORT OF DEBTORS’ CHAPTER 11 PETITIONS AND FIRST DAY MOTIONS                                    PAGE 1 OF 42
Case 19-40067-elm11 Doc 10 Filed 01/04/19              Entered 01/04/19 23:31:17      Page 2 of 42



years of professional experience in financial advisory, turnaround management, and corporate

finance, including as chief restructuring officer, chief financial officer, plan agent, trustee, and

financial advisor in numerous engagements with financially distressed companies in various

industries, including the restaurant and food service industry.

       2.      In December 2018, CR3 was engaged by Sovrano, LLC (“Sovrano”), and its five

affiliates, Mr. Gatti’s, LP (“Mr. Gatti’s”), Gatti’s Great Pizza, Inc. (“Gatti's Pizza” and

collectively, with Sovrano and Mr. Gatti’s, “Gatti’s” or the “Gatti’s Debtors”), Gigi’s Cupcakes,

LLC (“Gigi’s Cupcakes”), Gigi’s Operating, LLC (“Gigi’s Operating”), and Gigi’s Operating II,

LLC (“Gigi’s Operating II” and collectively, with Gigi’s Cupcakes and Gigi’s Operating,

“Gigi’s” or the “Gigi’s Debtors”), all debtors and debtors-in-possession in the above-captioned

chapter 11 bankruptcy cases (the “Debtors” or the “Company”) to provide restructuring, advisory

services, and to provide a Chief Restructuring Officer. Pursuant to that engagement, I have

provided advisory services prior to the filing of the petitions, and have been acting as the Chief

Restructuring Officer of the Company as of the filing of the chapter 11 petitions. In such

capacity, I am generally familiar with the Debtors’ day-to-day operations, business and financial

affairs, books and records, and employees.

       3.      On the date hereof (the “Petition Date”), each of the Debtors filed voluntary

petitions for relief under chapter 11 of title 11 of the United States Code (the “Bankruptcy

Code”) in the United States Bankruptcy Court for the Northern District of Texas (the “Court”).

       4.      I submit this Declaration in support of each Debtor’s voluntary petition and the

relief requested in the following emergency motions filed by the Debtors in connection with their

bankruptcy petitions (collectively, the “First Day Motions”):




DECLARATION OF DAWN M. RAGAN, CHIEF RESTRUCTURING OFFICER,
IN SUPPORT OF DEBTORS’ CHAPTER 11 PETITIONS AND FIRST DAY MOTIONS                       PAGE 2 OF 42
2830555V2
Case 19-40067-elm11 Doc 10 Filed 01/04/19              Entered 01/04/19 23:31:17        Page 3 of 42



            i.   Joint Emergency Motion for Order Directing Joint Administration of Chapter 11
                 Cases (the “Joint Administration Motion”);

         ii.     Notice of Designation as Complex Chapter 11 Bankruptcy Cases (“Notice of
                 Complex Case Designation”;

         iii.    Joint Emergency Motion to Limit Notice (“Motion to Limit Notice”);

         iv.     Joint Emergency Motion to Extend Time to File Schedules of Assets and
                 Liabilities and Statements of Financial Affairs (the “Schedules Extension
                 Motion”);

            v.   Joint Emergency Motion for Entry of Interim and Final Orders (I) Authorizing
                 Use of Cash Collateral, (II) Granting § 364(c) and § 364(d) Liens and Super-
                 Priority Administrative Claim, and (III) Setting a Final Hearing (the “Cash
                 Collateral Motion”);

         vi.     Joint Emergency Motion for Order (I) Authorizing Debtors to (A) Maintain the
                 Cash Management System, (B) Continue Using Existing Checks and Business
                 Forms, and (C) Continue Intercompany Arrangements and (II) Granting Related
                 Relief (the “Cash Management Motion”);

        vii.     Joint Emergency Motion for Order Authorizing Debtors to (A) Pay Prepetition
                 Wages, Salaries, Employee Benefits, and Other Compensation and (B) Maintain
                 Employee Benefit Programs and Pay Related Administrative Obligations (the
                 “Wage Motion”);

       viii.     Joint Emergency Motion for Order Authorizing Debtors to (I) Honor Certain
                 Prepetition Obligations to Customers, (II) Honor Prepetition Marketing Program
                 with Franchisees; (III) Continue Certain Customer and Franchisee Programs and
                 Practices, and (IV) Granting Related Relief (the “Customer Programs Motion”);
                 and

         ix.     Joint Request for Emergency Consideration of “First Day” Motions.

       5.        Except as otherwise indicated, all facts set forth in this Declaration are based upon

my personal knowledge, my personal interaction with the Debtors’ senior management and other

of the Company’s advisors, my review of relevant documents, business records, and my

experience and knowledge of the Debtors’ operations and financial conditions. I am authorized

to submit this Declaration on behalf of the Debtors, and, if called upon to testify, I could and

would testify competently to the facts set forth herein.


DECLARATION OF DAWN M. RAGAN, CHIEF RESTRUCTURING OFFICER,
IN SUPPORT OF DEBTORS’ CHAPTER 11 PETITIONS AND FIRST DAY MOTIONS                         PAGE 3 OF 42
2830555V2
Case 19-40067-elm11 Doc 10 Filed 01/04/19              Entered 01/04/19 23:31:17      Page 4 of 42



                                      I.      BACKGROUND

       6.      Debtors commenced the chapter 11 cases to facilitate a quick turnaround and

improvement in liquidity in order to create a fiscally stronger enterprise. Debtors’ filings are the

result of a combination of factors stemming from the acquisition of the Gigi’s brand in 2016,

leverage undertaken in connection with acquisition and growth of both brands, and operating

losses at certain stores. The Companies and their advisors expect the Chapter 11 process will

best facilitate the Companies’ immediate liquidity needs and preserve the Mr. Gatti’s Pizza and

Gigi Cupcakes brands, store, restaurant and franchise operations, and jobs for employees as well

as allow for the sale of certain assets of the Debtors.

A.     The Debtors’ Business and Operations

       7.      Gatti’s restaurants are family-oriented pizza restaurants and entertainment

facilities. The founder, James Eure, originally opened his first restaurant called “The Pizza

Place” in Stephenville, TX in 1964. In 1969 he moved to the Austin area and opened the very

first “Mr. Gatti’s Pizza” as a tribute to his wife’s maiden name. In the early 1980’s, Gatti’s

began to modify its traditional dine-in concept to include an “all-you-care-to-eat” buffet, and

developed delivery/carry-out concepts. Later, Gatti’s began to operate and offer franchises for

buffet restaurants of varying sizes that included games and other amusements.

       8.      In June 2015, Sovrano acquired the Gatti’s franchise through its purchase of MGI

Holdings, LP. Since that time, Sovrano has been operating the Gatti’s franchise through Gatti’s,

LP and operating its corporate-owned restaurants through Gatti’s Great Pizza, Inc., and other

affiliated entities. Today, Gatti's employs approximately 99 restaurant employees and owns and

operates 3 restaurants in 3 states, plus 73 franchised locations across 10 states.           Gatti’s




DECLARATION OF DAWN M. RAGAN, CHIEF RESTRUCTURING OFFICER,
IN SUPPORT OF DEBTORS’ CHAPTER 11 PETITIONS AND FIRST DAY MOTIONS                       PAGE 4 OF 42
2830555V2
Case 19-40067-elm11 Doc 10 Filed 01/04/19              Entered 01/04/19 23:31:17     Page 5 of 42



headquarters employs approximately 23 corporate employees through an affiliate, Food Business

Services, LLC.

         9.    Gigi’s stores are bakery shops offering a variety of upscale cupcakes baked

onsite, prepared and packaged specifically for delivery, take-out and onsite consumption. The

founder, Gina Butler, originally opened her first cupcake store in Nashville, TN in 2008 and

franchised Gigi’s stores from May 2008 to May 2016.

         10.   On or about June 1, 2016, Gigi’s Cupcakes purchased the Gigi’s franchise system

from Gigi’s Franchising, LLC. Gigi’s employs approximately 61 store employees and operates

six cupcake stores in Texas, Arkansas, and Tennessee. Gigi’s Operating and Gigi’s Operating II

are the operators of the Gigi’s franchise. The Gigi’s headquarters employs approximately 20

employees through Food Business Services, LLC.

B.       Debtors’ Organizational Structure

         11.   The Debtors consist of six entities, all of which are part of the Gigi’s and Gatti’s

organization, headquartered in Fort Worth Texas. Sovrano is the direct or indirect parent of Mr.

Gatti’s, LP, and Gatti’s Great Pizza, Inc. KeyCorp, LLC, a non-debtor, is the parent of Gigi’s

Cupcakes and Gigi’s Operating and indirect parent of Gigi’s Operating II.

         12.   Sovrano, Gigi’s Cupcakes, Gigi’s Operating, and Gigi’s Operating II are each a

Delaware limited liability company. Mr. Gatti’s is a Texas limited partnership. Gatti’s Pizza is a

Texas corporation.

C.       Prepetition Capital Structure
         13.   As described in greater detail below, the Debtors’ significant funded debt

obligations include the following:

     •   An approximate $20,250,000 loan from Equity Bank to borrowers Sovrano and
         Mr. Gatti’s, LP, pursuant to that certain Term Loan Agreement dated June 28, 2018.
         Sovrano, Mr. Gatti’s, LP and Great Gatti’s Pizza, Inc. each executed Security
DECLARATION OF DAWN M. RAGAN, CHIEF RESTRUCTURING OFFICER,
IN SUPPORT OF DEBTORS’ CHAPTER 11 PETITIONS AND FIRST DAY MOTIONS                      PAGE 5 OF 42
2830555V2
Case 19-40067-elm11 Doc 10 Filed 01/04/19              Entered 01/04/19 23:31:17      Page 6 of 42



          Agreements, pursuant to which Equity Bank asserts a lien against all business personal
          property including, but not limited to, accounts, inventory, instruments and equipment.
          As of the Petition Date, the approximate amount of indebtedness is $19,563.875.

     •    An approximate $9,250,000 loan from Equity Bank to borrowers Gigi’s Cupcakes, LLC
          and Gigi’s Operating, LLC, pursuant to that certain Term Loan Agreement dated June 28,
          2018, secured by all business personal property including, but not limited to, accounts,
          inventory, instruments and equipment. As of the Petition Date, the approximate
          indebtedness is $9,006,693.

     •    An approximate $340,000 loan from Happy State Bank to borrowers Gigi’s Operating,
          LLC, and Gigi’s Operating II, LLC, pursuant to that certain Loan Agreement dated
          March 23, 2017, secured by all accounts, equipment, inventory and the other collateral
          and proceeds relating to the stores located in Southlake, Texas and Knoxville, Tennessee.
          As of the Petition Date, the approximate amount of indebtedness was $268,549.

     •    An approximate $2,500,000 loan from JPMorgan Chase Bank, N.A. to borrower
          Sovrano, LLC, pursuant to that certain Loan and Security Agreement dated July 13,
          2016, secured by borrower’s and Great Gatti’s Pizza, Inc.’s specified equipment and
          proceeds thereof, located at two store locations. As of the Petition Date, the approximate
          indebtedness was $1,069,335.

          14.    Gatti’s also has significant unsecured debt obligations in the approximate amount

of $550,000, comprised primarily of trade debt, and unpaid obligations under various store

leases.

          15.    Gigi’s also has significant unsecured debt obligations in the approximate amount

of $250,000, comprised primarily of trade debt, and unpaid obligations under various store

leases.

          16.    The Debtors’ primary assets consist of their cash and cash equivalents, inventory,

accounts receivables, inventory, franchise agreements, trade names and business goodwill.

D.        Events Leading to Bankruptcy

          17.    The Companies failed to maximize revenues due in part to underperforming

stores at several locations. Rather than close unprofitable stores resulting from market and

location factors, the Companies continued to operate and subsidize those losses. These losses,


DECLARATION OF DAWN M. RAGAN, CHIEF RESTRUCTURING OFFICER,
IN SUPPORT OF DEBTORS’ CHAPTER 11 PETITIONS AND FIRST DAY MOTIONS                        PAGE 6 OF 42
2830555V2
Case 19-40067-elm11 Doc 10 Filed 01/04/19              Entered 01/04/19 23:31:17     Page 7 of 42



coupled with litigation and other legacy liabilities inherited from the Gigi’s acquisition, created

further strain on the Companies’ revenues and liquidity. After attempts to obtain additional

financing and new capital structure failed, the Companies eventually reached a liquidity crisis.

       18.     Debtors chapter 11 filing is to address the Companies’ liquidity crisis, as well as

capital structure. As part of its cost-cutting measures, Gatti’s and Gigi’s have recently closed

several unprofitable stores, and implemented staffing changes. Debtors expect to complete their

operational turnaround and financial reorganization process in chapter 11 quickly.

                                   II.     FIRST DAY RELIEF

       19.     Contemporaneously with the filing of this Declaration, the Debtors have filed a

number of First Day Motions seeking orders granting various forms of relief intended to stabilize

the Debtors’ business operations and minimize the adverse effects of the commencement of these

Cases and expedite a swift and smooth restructuring of the Debtors’ balance sheets.                In

connection with preparation for these bankruptcy proceedings, I reviewed each of the First Day

Motions and I believe that the allegations contained in each are true and correct to the best of my

knowledge, information, and belief. The requested relief is critical to the Debtors’ ability to

continue in operation, and therefore, necessary to avoid immediate and irreparable harm and

maximize the return to their estates and creditors. A description of the First Day Motions, the

relief sought therein, and the facts in support are detailed below.

A.     Motion for Joint Administration

       20.     I believe that the Debtors qualify for joint administration for procedural purposes

because they are affiliates. Each Debtor is either the wholly owned subsidiary or parent or an

affiliate of the other Debtors. The financial affairs and business operations of the Debtors are

closely related. Entry of an order directing joint administration of these Chapter 11 Cases will

obviate the need for duplicative notices, applications and orders, and will thereby save
DECLARATION OF DAWN M. RAGAN, CHIEF RESTRUCTURING OFFICER,
IN SUPPORT OF DEBTORS’ CHAPTER 11 PETITIONS AND FIRST DAY MOTIONS                       PAGE 7 OF 42
2830555V2
Case 19-40067-elm11 Doc 10 Filed 01/04/19              Entered 01/04/19 23:31:17        Page 8 of 42



considerable time and expense for the Debtors and result in substantial savings to their respective

estates. Joint administration will, thus, promote the economical and efficient administration of

the Debtors’ estates to the benefit of the Debtors, their creditors, the U.S. Trustee, and the Court.

       21.     Based on these reasons, I believe that it is in the best interests of the Debtors, their

estates and creditors, and all other parties in interest that the Court grant the relief requested in

the Joint Administration Motion.

B.     Notice of Complex Case Designation

       22.     I believe that these Chapter 11 Cases qualify as complex chapter 11 cases because

the Debtors have total liabilities in excess of $10 million and there are more than 50 parties-in-

interest in these Chapter 11 Cases.       I believe that application of the Complex Chapter 11

Procedures to these cases will ensure appropriate notice of the filings in these cases, assist in the

efficient administration of the Debtors’ estates, and serve the best interests of the Debtors and

their creditors and equity holders. Accordingly, I believe that it is in the best interests of the

Debtors, their estates and creditors, and all other parties in interest that the Court grant the relief

requested in the Notice of Complex Case Designation.

C.     Motion to Limit Notice

       23.     The Debtors have also requested that the Court enter an order for limiting notice

in order to streamline the distribution of notices and reduce the costs to the Debtors. Debtors

seek to limit the parties upon whom notice must be served and designate the manner of service

with respect to all matters for which the Bankruptcy Code and the Bankruptcy Rules authorize

the Court to designate or limit the parties entitled to notice and the manner of service.

       24.     The Debtors propose to provide notice of any filing in these cases only to the

following parties: (i) the Office of the United States Trustee for the Northern District of Texas;

(ii) the Debtors and their counsel; (iii) the Debtors’ secured creditors; (iv) the thirty (30) largest
DECLARATION OF DAWN M. RAGAN, CHIEF RESTRUCTURING OFFICER,
IN SUPPORT OF DEBTORS’ CHAPTER 11 PETITIONS AND FIRST DAY MOTIONS                           PAGE 8 OF 42
2830555V2
Case 19-40067-elm11 Doc 10 Filed 01/04/19                        Entered 01/04/19 23:31:17              Page 9 of 42



unsecured creditors for the Debtors on a consolidated basis; (v) governmental entities having a

regulatory or statutory interest in these cases; (vi) those persons who have formally appeared and

requested notice and service in these proceedings pursuant to Bankruptcy Rule 2002; (vii) any

party whose interests are directly affected; (viii) counsel for and the members of any official

committees appointed by this Court; and (ix) any indenture trustee The foregoing list shall not

apply to, and shall not limit notice of: (i) the first meeting of creditors pursuant to section 341 of

the Bankruptcy Code; (ii) the date fixed for filing proofs of claim; (iii) the hearing to consider

approval of the disclosure statement and confirmation of a plan; (iv) the dates fixed for filing

objections to the disclosure statement and plan; (v) the dates fixed to submit ballots for accepting

or rejecting the plan; and (vi) any hearing on the dismissal or conversion of these Chapter 11

cases, if necessary.

           25.      I believe that limiting notice is necessary and appropriate because there are more

than 400 creditors and parties in interest. Providing notice of all matters to numerous creditors

and other parties in interest would: (i) delay the provision of notice in each particular instance;

(ii) place a significant administrative burden on the Debtors’ estates, and (iii) impede the

consummation of transactions, negotiation of settlements, or the granting of other relief that may

be advantageous to the Debtors’ estates and their creditors. Furthermore, providing notice of all

matters to all creditors or potential creditors would unnecessarily increase the administrative

costs of these Chapter 11 Cases.

           26.      The requested relief will reduce the burden, complication, delay and cost to the

Debtors’ estates associated with providing notice of all matters to scores of creditors and other

parties in interest. The Debtors’ proposed Notice Procedures2 will mitigate the administrative



2
    All capitalized terms that are not defined herein shall have the meaning ascribed to them in the respective Motion.
DECLARATION OF DAWN M. RAGAN, CHIEF RESTRUCTURING OFFICER,
IN SUPPORT OF DEBTORS’ CHAPTER 11 PETITIONS AND FIRST DAY MOTIONS                                          PAGE 9 OF 42
2830555V2
Case 19-40067-elm11 Doc 10 Filed 01/04/19              Entered 01/04/19 23:31:17         Page 10 of 42



 burden that would otherwise be imposed upon the estates without diminishing creditor

 participation in the administration of these Chapter 11 cases.

        27.      In addition, the Notice Procedures will not impair the right of a party whose

 interest is directly affected by a particular matter to receive all filings related to that matter. The

 Notice Procedures will promote the Debtors’ reorganization efforts by preserving assets that

 otherwise would be consumed by unnecessary copying costs, postage and related expenses. For

 the foregoing reasons, I believe that it is in the best interests of the Debtors, their estates and

 creditors, and all other parties in interest that the Court grant the relief requested in the Motion to

 Limit Notice.

 D.     Schedules Extension Motion

        28.      The Schedules Extension Motion requests an extension of the time periods in

 which the Debtors must file their schedules of assets and liabilities and statements of financial

 affairs (“Schedules and Statements”).       CR3 will assist in prepration of the Schedules and

 Statements. The Schedules Extension Motion requests a one-month extension until February 18,

 2019. Given the complexity of their financial affairs and the large number of potential creditors

 and parties-in-interest, it will take substantial time, and more than fourteen (14) days, to analyze

 and compile the information needed to complete Debtors’ Schedules and Statements.

        29.      At this juncture, a one-month extension through February 18, 2019, should

 provide sufficient time for Debtors to prepare and file their Schedules. Accordingly, the Debtors

 have requested that the Court establish February 18, 2019, as the date on or before which they

 must file their Schedules and Statements, without prejudice to the Debtors’ right to seek further

 extensions from this Court, or to seek a waiver of the requirement of filing certain Schedules and

 Statements.


 DECLARATION OF DAWN M. RAGAN, CHIEF RESTRUCTURING OFFICER,
 IN SUPPORT OF DEBTORS’ CHAPTER 11 PETITIONS AND FIRST DAY MOTIONS                         PAGE 10 OF 42
 2830555V2
Case 19-40067-elm11 Doc 10 Filed 01/04/19                      Entered 01/04/19 23:31:17               Page 11 of 42



          30.      Based upon the foregoing, I believe that it is in the best interests of the Debtors,

 their estates and creditors, and all parties in interest that the Court grant the relief requested in the

 Schedules Extension Motion.

 E.       Cash Collateral Motion

          31.      Sovrano, LLC, Mr. Gatti’s, LP, Gatti’s Great Pizza, Inc., Gigi’s Cupcakes, LLC

 and Gigi’s Operating, LLC are requesting approval to use cash collateral of Equity Bank subject

 to Court approval.3 Without use of such funds, Debtors lack sufficient cash to meet ongoing

 obligations. Any interruption in Debtors’ business operations would be devastating and would

 likely result in their inability to continue as a going concern and a consequent loss of significant

 value with respect to estate assets.             Specifically, Debtors need immediate access to cash

 collateral to continue making timely payments to vendors, purchase inventory, pay employees

 and pay rent and ordinary operational expenses.

          32.      Debtors have faced a liquidity crisis as a result of underperforming stores and

 overhead. Previously, Debtors financed acquisitions through third-party financing from Equity

 Bank, Happy State Bank, and JPMorgan Chase Bank, N.A. and/or owner financing.

          33.      In connection with those loans, certain of the Debtors granted prepetition liens

 and security interest to Equity Bank, including cash collateral, under the following documents

 (collectively “Equity Bank Loan Documents” or Credit Agreement”):

      •   That certain Term Loan Agreement, dated June 28, 2018, and Term Note in the amount
          of $20,250,000, by and between Equity Bank, as lender, and Sovrano and Mr. Gatti’s,
          LP, as borrowers;

      •   That certain Security Agreement, dated as of June 28, 2018, by and between Equity Bank
          and Sovrano;



 3
  For purposes of the use of cash collateral, “Debtors” refers to all of the Debtors other than Gigi’s Operating II,
 LLC.
 DECLARATION OF DAWN M. RAGAN, CHIEF RESTRUCTURING OFFICER,
 IN SUPPORT OF DEBTORS’ CHAPTER 11 PETITIONS AND FIRST DAY MOTIONS                                        PAGE 11 OF 42
 2830555V2
Case 19-40067-elm11 Doc 10 Filed 01/04/19              Entered 01/04/19 23:31:17    Page 12 of 42



    •   That certain Security Agreement, dated as of June 28, 2018, by and between Equity Bank
        and Mr. Gatti’s, L.P.;

    •   That certain Security Agreement, dated as of June 28, 2018, by and between Equity Bank
        and Gatti’s Great Pizza, Inc.;

    •   That certain Term Loan Agreement, dated June 28, 2018, and Term Note in the amount
        of $9,250,000, by and between Equity Bank, as lender and Gigi’s Cupcakes, LLC and
        Gigi’s Operating, LLC, as borrowers;

    •   That certain Security Agreement, dated as of June 28, 2018, by and between Equity
        Bank and Gigi’s Cupcakes, LLC; and

    •   That certain Security Agreement, dated as of June 28, 2018, by and between Equity Bank
        and Gigi’s Operating, LLC

        34.     To secure the various loans with Equity Bank, the respective Debtors granted

 Equity Bank security interests (collectively, the “Pre-Petition Liens”) in personal property as

 defined in the security agreements between Equity Bank and each Debtor (collectively, the “Pre-

 Petition Collateral”), including certain cash collateral (“Cash Collateral”).

        35.     In addition, certain of the Debtors also entered into loan agreements and security

 agreements with Happy State Bank and JP Morgan Chase Bank, N.A. with respect to certain

 equipment loans, secured by certain property and equipment set forth in the Motion and herein.

 Specifically, Debtors entered into the following:

    •   That certain Loan Agreement, dated March 23, 2017, and Promissory Note in the amount
        of $340,000, by and between Happy State Bank, as lender, and Gigi’s Operating, LLC,
        and Gigi’s Operating II, LLC, as borrowers;

    •   That certain Security Agreements dated March 23, 2017, by and between Happy State
        Bank and Gigi’s Operating, LLC, with respect to certain property located at Gigi’s
        Southlake, TX store location;

    •   That certain Security Agreements dated March 23, 2017, by and between Happy State
        Bank and Gigi’s Operating II, LLC, with respect to certain property located at Gigi’s
        Knoxville, Tennessee store location;

    •   That certain Loan and Security Agreement, dated July 13, 2016, and Interim Promissory
        Note in the maximum amount of $2,500,000, by and among JPMorgan Chase Bank,
 DECLARATION OF DAWN M. RAGAN, CHIEF RESTRUCTURING OFFICER,
 IN SUPPORT OF DEBTORS’ CHAPTER 11 PETITIONS AND FIRST DAY MOTIONS                    PAGE 12 OF 42
 2830555V2
Case 19-40067-elm11 Doc 10 Filed 01/04/19              Entered 01/04/19 23:31:17      Page 13 of 42



          N.A. as lender, and Sovrano, LLC, as borrower and granting a security interest in certain
          equipment and property located at certain stores; and

      •   That certain Security Agreement, dated July 28, 2016, by and between JP Morgan Chase
          Bank, N.A. and Gatti’s Great Pizza, Inc., granting a security interest in certain equipment
          and property located at certain stores.

          36.    Equity Bank has consented to Debtors’ use of Cash Collateral pursuant to the

 Budgets and proposed Interim Order which provides for adequate protection as set forth therein

 attached to the Cash Collateral Motion as Exhibits A-C. Debtors use of the Cash Collateral will

 not impact the liens or security interests of the other secured creditors, namely, Happy State

 Bank and JP Morgan Chase Bank.

          37.    Approval of the use of Cash Collateral will provide Debtors with immediate and

 ongoing access to borrowing availability to pay their current and ongoing operating expenses.

 Unless these expenditures are made, Debtors will be forced to cease operations which would

 result in substantial going concern value being destroyed. Without access to the use of Cash

 Collateral, Debtors ability to manage, administer and preserve the Debtors’ estates would be

 immediately and irreparably harmed, thereby materially impairing the estates and creditors and

 possibility of a successful reorganization of these chapter 11 cases.

          38.    For these reasons, approval of the Cash Collateral Motion is critical for

 reorganization.

 F.       Cash Management Motion

          39.    Through the Cash Management Motion, the Debtors seek authority to (i) maintain

 their existing Bank Accounts and Cash Management System; (b) continue using their existing

 business forms and checks; (c) continue to engage in intercompany transfers in the ordinary

 course of business and consistent with past practice; and (d) pay any undisputed pre-petition

 bank fees and continue to pay the bank fees in the ordinary course of business.

 DECLARATION OF DAWN M. RAGAN, CHIEF RESTRUCTURING OFFICER,
 IN SUPPORT OF DEBTORS’ CHAPTER 11 PETITIONS AND FIRST DAY MOTIONS                      PAGE 13 OF 42
 2830555V2
Case 19-40067-elm11 Doc 10 Filed 01/04/19                 Entered 01/04/19 23:31:17           Page 14 of 42



         40.     The Debtors manage their cash, receivables, and payables through a centralized

 cash management system (the “Cash Management System”). The Cash Management System

 consists of 26 bank accounts (the “Bank Accounts”), each maintained at one of 6 different banks

 (the “Banks”). A list identifying each of the Bank Accounts, along with the type of account, the

 Bank at which such account is held, and the last four digits of each account number, is attached

 to the Cash Management Motion as Exhibit A.

         41.     The Debtors use the Cash Management System to efficiently collect, transfer, and

 disburse funds generated from their operations. The Debtors maintain accounting controls with

 respect to each of the Bank Accounts and are able to accurately trace the funds through their

 Cash Management System to ensure that all transactions are adequately documented and readily

 ascertainable, including in connection with intercompany transfers as subsequently described

 herein. The Debtors will maintain their books and records relating to the Cash Management

 System to the same extent such books and records were maintained prior to the Petition Date.

 Accordingly, I believe that the Debtors will be able to accurately document, record, and trace the

 transactions occurring within the Cash Management System for the benefit of their bankruptcy

 estates (the “Estates”) and for all parties in interest.

         42.     Bank Accounts: The Bank Accounts are described in the following table:


         Accounts                         Description of Accounts

         Sovrano, LLC, Mr. Gatti’s, LP, and Gatti’s Great Pizza, Inc.

         Concentration      Operating The Gatti’s Debtors maintain a concentration account
         Account                      (the “Gatti’s Concentration Account”) with Equity
                                      Bank.4 The Gatti’s Concentration Account is the
                                      central operating account for the Gatti’s Debtors. The

 4
  The Gatti’s Debtors maintain an additional concentration account with JPMorgan Chase. This account, however,
 has very little activity.
 DECLARATION OF DAWN M. RAGAN, CHIEF RESTRUCTURING OFFICER,
 IN SUPPORT OF DEBTORS’ CHAPTER 11 PETITIONS AND FIRST DAY MOTIONS                              PAGE 14 OF 42
 2830555V2
Case 19-40067-elm11 Doc 10 Filed 01/04/19              Entered 01/04/19 23:31:17       Page 15 of 42



                                        Gatti’s Concentration Account is the recipient of
                                        payments in the form of deposits from the Restaurant
                                        Depository Accounts, payments received from credit
                                        card processors and other sources of revenue for the
                                        Gatti’s Debtors.

                                        In addition, franchisee royalty revenue due to Mr.
                                        Gatti’s, LP pursuant to various agreements among Mr.
                                        Gatti’s, LP and certain franchisees is deposited into the
                                        Gatti’s Concentration Account.

        Restaurant       Depository The Gatti’s Debtors maintain separate Bank Accounts
        Accounts                    for the restaurants depending on region and location
                                    (the “Restaurant Depository Accounts”). For example,
                                    in the DFW Metroplex, there is one Restaurant
                                    Depository Account held with JPMorgan Chase Bank
                                    in which all of the Gatti’s Debtors’ restaurants deposit
                                    cash receipts.     In total, there are 4 Restaurant
                                    Depository Accounts. The Gatti’s Debtors sweep the
                                    Restaurant Depository Accounts on a regular basis, as
                                    needed. The Gatti’s Debtors’ Restaurant Depository
                                    Accounts are maintained with the following Banks:

                                            1.   Equity Bank
                                            2.   JPMorgan Chase Bank
                                            3.   Ciera Bank
                                            4.   Prosperity Bank

                                        Payroll for store employees of the Gatti’s Debtors is
                                        paid from the Restaurant Depository Accounts.

                                        The balance of the Restaurant Depository Accounts
                                        typically does not exceed $25,000, but may
                                        periodically exceed this amount.


        Accounts             Payable The Gatti’s Debtors maintain 4 accounts payable
        Accounts                     accounts (2 for store accounts payable and 2 for
                                     corporate accounts payable) with JPMorgan Chase
                                     Bank and Equity Bank (collectively, the “Gatti’s AP
                                     Accounts”). As needed, funds are transferred from the
                                     Restaurant Depository Accounts to the Gatti’s AP
                                     Accounts.

                                        The majority of the Gatti’s Debtors’ checks (except for
                                        payroll-related checks) issue from the Gatti’s AP

 DECLARATION OF DAWN M. RAGAN, CHIEF RESTRUCTURING OFFICER,
 IN SUPPORT OF DEBTORS’ CHAPTER 11 PETITIONS AND FIRST DAY MOTIONS                       PAGE 15 OF 42
 2830555V2
Case 19-40067-elm11 Doc 10 Filed 01/04/19              Entered 01/04/19 23:31:17    Page 16 of 42



                                        Accounts. The Gatti’s Debtors are able to monitor the
                                        issuance of outstanding checks through the Gatti’s AP
                                        Accounts.

        Gift Card Account               The Gatti’s Debtors maintain a Gift Card account (the
                                        “Gatti’s Gift Card Account”) with Equity Bank for the
                                        collection of gift card revenue and payments processed
                                        by the third-party processor Valutec. The Gatti’s Gift
                                        Card Account is swept to or funded from the Gatti’s
                                        Concentration Account on a monthly basis.

        Marketing/Media         Fund The Gatti’s Debtors maintain a marketing fund account
        Accounts                     with JPMorgan Chase Bank and Equity Bank and a
                                     media fund account with Equity Bank (collectively, the
                                     “MM Accounts”). Franchisees deposit certain funds
                                     representing marketing and media obligations into the
                                     MM Accounts (1% of net sales into the marketing
                                     account and 1% of net sales into the media account).
                                     MM Accounts are used to pay accounts payable,
                                     among other things.

                                        In addition, certain amounts from the MM Accounts
                                        are swept on a biweekly basis to the Gatti’s
                                        Concentration Account to satisfy payroll for marketing
                                        employees.

        Gigi’s Cupcakes, LLC, Gigi’s Operating, LLC, and Gigi’s Operating II, LLC

        Concentration     Operating The Gigi’s Debtors maintain a concentration account
        Account                     (the “Gigi’s Concentration Account”) with Equity
                                    Bank. The Gigi’s Concentration Account is the Gigi’s
                                    Debtors central operating account and is the recipient
                                    of various payments made to the Gigi’s Debtors. Such
                                    payments include deposits from the Store Depository
                                    Accounts, as well as payments received from credit
                                    card processors and other sources of revenue for the
                                    Gigi’s Debtors.

                                        In addition, franchisee royalty revenue due to Gigi’s
                                        Cupcakes, LLC pursuant to various agreements among
                                        Gigi’s Cupcakes, LLC and certain franchisees is
                                        deposited into the Gigi’s Concentration Account.




 DECLARATION OF DAWN M. RAGAN, CHIEF RESTRUCTURING OFFICER,
 IN SUPPORT OF DEBTORS’ CHAPTER 11 PETITIONS AND FIRST DAY MOTIONS                     PAGE 16 OF 42
 2830555V2
Case 19-40067-elm11 Doc 10 Filed 01/04/19              Entered 01/04/19 23:31:17    Page 17 of 42




        Store            Depository The Gigi’s Debtors maintain separate Bank Accounts
        Accounts                    for the restaurants depending on region and location
                                    (the “Store Depository Accounts”). For example, in the
                                    DFW Metroplex, there is one Restaurant Depository
                                    Account held with JPMorgan Chase Bank in which all
                                    of the Gigi’s Debtors’ DFW restaurants deposit cash
                                    receipts. In total, there are 4 Store Depository
                                    Accounts.     The Gigi’s Debtors sweep the Store
                                    Depository Accounts on a regular basis, as needed.
                                    The Gigi’s Debtors’ Store Depository Accounts are
                                    maintained with the following Banks:

                                            1.   Equity Bank
                                            2.   JPMorgan Chase Bank
                                            3.   Regions Bank
                                            4.   Bank of America

                                        The balance of the Store Depository Accounts typically
                                        does not exceed $10,000, but may periodically exceed
                                        this amount.

        Accounts             Payable The Gigi’s Debtors maintain accounts payable accounts
        Accounts                     with Equity Bank for both store and corporate level
                                     accounts payable (collectively, the “Gigi’s AP
                                     Accounts”). As needed, funds are transferred from the
                                     Store Depository Accounts and Gigi’s Concentration
                                     Account to the Gigi’s AP Accounts.

                                        The majority of the Gigi’s Debtors’ checks (except for
                                        payroll-related checks) issue from the Gigi’s AP
                                        Accounts. The Gigi’s Debtors are able to monitor the
                                        issuance of outstanding checks through the Gigi’s AP
                                        Accounts.

        Gift Card Account               The Gigi’s Debtors maintain a Gift Card account (the
                                        “Gigi’s Gift Card Account”) with Equity Bank for the
                                        collection of gift card revenue and payments processed
                                        by the third-party processor Synergy World. The Gigi’s
                                        Gift Card Account is swept to or funded from the
                                        Gigi’s Concentration Account on a monthly basis.

        Marketing Fund Account          The Gigi’s Debtors maintain a marketing fund account
                                        with Equity Bank (the “Marketing Account”).
                                        Franchisees deposit certain funds representing
                                        marketing obligations into the Marketing Account

 DECLARATION OF DAWN M. RAGAN, CHIEF RESTRUCTURING OFFICER,
 IN SUPPORT OF DEBTORS’ CHAPTER 11 PETITIONS AND FIRST DAY MOTIONS                     PAGE 17 OF 42
 2830555V2
Case 19-40067-elm11 Doc 10 Filed 01/04/19              Entered 01/04/19 23:31:17    Page 18 of 42



                                        (2.5% of net sales into the Marketing Account). The
                                        Marketing Account is used to pay accounts payable,
                                        among other things.

                                        In addition, certain amounts from the Marketing
                                        Account are swept on a biweekly basis to the Gigi’s
                                        Concentration Account to satisfy payroll for marketing
                                        employees.

        E-Commerce Account              The Gigi’s Debtors also maintain a bank account for e-
                                        commerce transactions (the “E-Commerce Account”),
                                        which are made through an online fulfilment center.
                                        The E-Commerce Account is held with Equity Bank
                                        and is swept to the Gigi’s Concentration Account on a
                                        monthly basis.


        43.     Credit card purchases made online or at Gatti’s Debtors’ stores are processed by a

 company called Vantiv and Paymentech. Prior to the Petition Date, funds from these purchases

 were deposited directly into the Gatti’s Concentration Account at Equity Bank (3175).

        44.     Credit card purchases made online or at Gigi’s Debtors’ stores are also processed

 by Paymentech. Prior to the Petition Date, funds from these purchases were deposited directly

 into the Gigi’s Concentration Account at Equity Bank (4449).

        45.     In addition, each of the Debtors’ restaurant and/or store locations possesses cash

 drawers for petty cash purposes.        The Gatti’s Debtors possess approximately $1,000.00 –

 4,000.00 per store and the Gigi’s Debtors possess approximately $200.00 – 400.00 per store of

 petty cash for purposes of making change in cash transactions. Such petty cash is carried on the

 Debtors’ books and records but is not tied to a particular Bank Account. The Debtors estimate

 that approximately $7,000 in petty cash exists.

        46.     The Debtors respectfully request that the Court authorize Debtors to maintain and

 continue to use the Bank Accounts, and direct their Banks to maintain, service and administer the

 Bank Accounts in the ordinary course of business. In this regard, the Debtors request that the
 DECLARATION OF DAWN M. RAGAN, CHIEF RESTRUCTURING OFFICER,
 IN SUPPORT OF DEBTORS’ CHAPTER 11 PETITIONS AND FIRST DAY MOTIONS                     PAGE 18 OF 42
 2830555V2
Case 19-40067-elm11 Doc 10 Filed 01/04/19                   Entered 01/04/19 23:31:17    Page 19 of 42



 Banks be authorized and directed to receive, honor, and pay any and all checks, wire transfers,

 automatic clearinghouse payments, and other instructions, and drafts payable through, drawn, or

 directed on such Bank Accounts after the Petition Date by holders, makers, or other parties

 entitled to issue instructions with respect thereto, provided that sufficient funds are on deposit in

 the applicable Bank Accounts to cover such payments. Notwithstanding the foregoing, any

 check, advice, draft, or other notification that the Debtors advise the Banks to have been drawn,

 issued, or otherwise presented before the Petition Date may be honoured by the Banks only to

 the extent authorized by order of the Court.

            47.     Compliance with Bankruptcy Code and U.S. Trustee Guidelines: To the best

 of my knowledge, each Bank Account is maintained at a Bank that is insured by the Federal

 Deposit Insurance Corporation (the “FDIC”) and, therefore, complies with §345(b) of the

 Bankruptcy Code.

            48.     I understand that the U.S. Trustee requires debtors to, among other things, deposit

 all estate funds with a financial institution that is an authorized depository approved by the U.S.

 Trustee and that agrees to comply with the requirements of the U.S. Trustee.

            49.     Here, nine of the Debtors’ Bank Accounts are maintained with Banks identified

 on the Authorized Depository Listing for the Northern and Eastern Districts of Texas.5

 However, the majority of the Debtors’ Bank Accounts are with Banks that are not listed as

 authorized depository institutions in the Northern District of Texas. Specifically, 17 of the

 Debtors’ Bank Accounts are held with the following banks, which are not included on the list of

 depository institutions: Equity Bank, Ciera Bank, and Bank of America. In particular, the

 accounts relating to the Concentration Accounts, certain Depository Accounts, certain Accounts

 Payable, and Gift Card Accounts are with Equity Bank. Re-establishing these Bank Accounts in
 5
     These Banks include Prosperity Bank, JPMorgan Chase Bank, N.A., and Regions Bank.
 DECLARATION OF DAWN M. RAGAN, CHIEF RESTRUCTURING OFFICER,
 IN SUPPORT OF DEBTORS’ CHAPTER 11 PETITIONS AND FIRST DAY MOTIONS                         PAGE 19 OF 42
 2830555V2
Case 19-40067-elm11 Doc 10 Filed 01/04/19              Entered 01/04/19 23:31:17      Page 20 of 42



 the future would severely interrupt the Debtors’ business operations and may prove costly to the

 Debtors. The Debtors respectfully request that the Court authorize the Debtors to maintain,

 service, and administer these Bank Accounts, without interruption in the ordinary course of

 business, notwithstanding the fact that such Bank Accounts are not with Banks that are listed as

 authorized depository institutions under the U.S. Trustee Guidelines.

        50.     Checks and Business Forms: In the ordinary course of business, the Debtors

 utilize numerous preprinted business forms (the “Business Forms”). The Debtors would have to

 expend significant time and resources to add a reference to their status as debtors in possession to

 these Business Forms. To minimize expenses to their Estates, the Debtors request that the Court

 authorize their continued use of all correspondence and Business Forms (including, but not

 limited to, letterhead, purchase orders, invoices, and preprinted and future checks) as such forms

 were in existence immediately before the Petition Date, without reference to the Debtors’ status

 as debtors-in-possession, rather than requiring the Debtors to incur the expense and delay of

 ordering entirely new Business Forms as required by the U.S. Trustee Guidelines. However, the

 Debtors will add a debtor-in-possession stamp to non-payroll checks. Further, to the extent the

 Debtors exhaust their existing supply of Business Forms during these chapter 11 cases, the

 Debtors will transition to using checks and other Business Forms with the designation “debtor-

 in-possession” and the corresponding bankruptcy case number on all such forms.

        51.     Bank Fees: In the ordinary course of business, the Debtors incur and pay, or

 allow to be deducted from the appropriate Bank Accounts, a number of fees, charges, and

 expenses related to the cost of administering the Bank Accounts, including, inter alia, wire

 transfer and other fees, costs, and expenses standard for a typical corporate bank account

 (collectively, the “Bank Fees”). The Bank Fees are either debited directly from the Debtors’


 DECLARATION OF DAWN M. RAGAN, CHIEF RESTRUCTURING OFFICER,
 IN SUPPORT OF DEBTORS’ CHAPTER 11 PETITIONS AND FIRST DAY MOTIONS                      PAGE 20 OF 42
 2830555V2
Case 19-40067-elm11 Doc 10 Filed 01/04/19                 Entered 01/04/19 23:31:17            Page 21 of 42



 Bank Accounts or are paid in connection with wire transfers. The Debtors paid the Banks

 approximately $2,500 per month in Bank Fees on average for the last six months. The Debtors

 estimate that they owe the Banks approximately $2,500.00 as of the Petition Date. Furthermore,

 the Debtors estimate that $1,000.00 on account of Bank Fees will become due and payable

 during the first twenty-one days of the case. The Debtors seek permission to pay these Bank

 Fees and to continue paying the Bank Fees on a final basis in accordance with past practices.

         52.     Intercompany and Other Transfers: Debtors make certain intercompany

 transfers of funds to other Debtors6 and a non-debtor payroll entity, FBS, in the ordinary course

 of business (together with the intercompany transfers, the “Transfers”). In the ordinary course of

 business, Gatti’s Debtors may transfer funds from their respective Bank Accounts to Bank

 Accounts held by other Gatti’s Debtors and Gigi’s Debtors may transfer funds from their

 respective Bank Accounts to Bank Accounts held by other Gigi’s Debtors, as necessary to fund

 operations.

         53.     In addition, Debtors make certain transfers to a non-debtor payroll entity, Food

 Business Services, LLC (“FBS”), in the ordinary course of business. As more particularly

 described in the Debtors’ Motion to pay prepetition wages, Debtors Mr. Gatti’s, LP and Gigi’s

 Cupcakes, LLC executed pre-petition agreements with FBS in connection with payroll services

 (the “Payroll Agreements”). Pursuant to those Payroll Agreements, Debtors Mr. Gatti’s, LP and

 Gigi’s Cupcakes, LLC transfer funds from their respective Concentration Accounts to FBS’s

 bank account in order to compensate corporate employees who provide services to the Debtors

 but are employed by FBS. Using such funds, FBS transfers funds, either via wire or ACH

 transfer, to Paylocity, who then issues payment to the Debtors’ corporate employees for their


 6
  The Gatti’s Debtors only make intercompany transfers between the other Gatti’s Debtors and the Gigi’s Debtors
 only make intercompany transfers between the Gigi’s Debtors.
 DECLARATION OF DAWN M. RAGAN, CHIEF RESTRUCTURING OFFICER,
 IN SUPPORT OF DEBTORS’ CHAPTER 11 PETITIONS AND FIRST DAY MOTIONS                               PAGE 21 OF 42
 2830555V2
Case 19-40067-elm11 Doc 10 Filed 01/04/19                  Entered 01/04/19 23:31:17            Page 22 of 42



 services provided to the Debtors. The transfers to FBS from the Debtors are significant to

 accomplishing the payment of the corporate employees and are integral in ensuring that the

 workforce has adequate monetary provisions. As a result, the Debtors request that the Court

 authorize them to continue such practices post-petition.

         54.      I believe that the Transfers are integral to the Debtors’ operations because they

 effectuate payment to employees that provide services to the Debtors and represent a valuable

 source of revenue for use in the Debtors’ operations. If the Transfers were discontinued, it

 would result in an unnecessarily disruption of the Debtors’ operations and workforce as well as

 potentially delay the receipt of certain forms of revenue.

         55.      Further, requiring the Debtors to cease the Transfers would be a costly and time-

 consuming endeavor. The Debtors would be required to, among other things: (i) modify their

 internal accounting systems; (ii) expend employee time adjusting the Debtors’ treasury and

 accounting functions; (iii) open new bank accounts; (iv) put new general ledgers in place; and (v)

 coordinate regarding new payment methods for employees.                    Such disruptions to the Cash

 Management System and the Debtors’ operations would be detrimental to the Debtors, their

 creditors, and other stakeholders. Debtors request authority to continue these Transfers in the

 ordinary course of business.7

         56.      I believe that waiver of certain of the requirements of the U.S. Trustee Guidelines

 is appropriate. Maintenance of the Bank Accounts and Cash Management System will minimize

 the disruption of the Debtors’ operation and promote an orderly and efficient transition into

 chapter 11. Such benefits are entirely consistent with the goals underlying the U.S. Trustee


 7
   Although the Cash Management Motion articulates an overview of typical transfers of the Debtors, the relief
 requested herein is applicable to all Transfers and is not limited to solely the Transfers described in the Cash
 Management Motion. To the extent there are any outstanding prepetition obligations related to Transfers not
 described herein, the Debtors, out of an abundance of caution, seek authority to honor such obligations.
 DECLARATION OF DAWN M. RAGAN, CHIEF RESTRUCTURING OFFICER,
 IN SUPPORT OF DEBTORS’ CHAPTER 11 PETITIONS AND FIRST DAY MOTIONS                                 PAGE 22 OF 42
 2830555V2
Case 19-40067-elm11 Doc 10 Filed 01/04/19              Entered 01/04/19 23:31:17      Page 23 of 42



 Guidelines.    Debtors’ Cash Management System is an ordinary course, essential business

 practice that provides the significant benefits to Debtors outlined above. The Debtors believe

 that their post-petition operations will be smoother and more orderly if Debtors are allowed to

 maintain the Cash Management System. Any disruption of this system could have a severe and

 adverse impact upon the Debtors’ businesses.

         57.     The continued use of these bank accounts is important to the Debtors’ business

 operations and their goal of maximizing the value thereof to facilitate an effective reorganization.

 Requiring the Debtors to open new bank accounts, especially at this early stage of these Chapter

 11 cases, would be an unnecessary expense, impose a needless administrative burden, and cause

 undue disruption. Any such disruption could adversely affect the Debtors ability to reorganize

 for the benefit of creditors and other parties in interest. Moreover, such a disruption would be

 wholly unnecessary insofar as the continued use of the Debtors’ Bank Accounts and Cash

 Management System provides a safe, efficient, and established means for the Debtors to

 maintain and manage their cash. Maintaining these Bank Accounts is therefore in the best

 interests of the Debtors’ estates, creditors, and other interested parties.

         58.     Furthermore, Debtors request the authorization to implement reasonable changes

 to the Cash Management System as they deem appropriate, including closing any existing bank

 accounts or opening new accounts. The Debtors request that this relief extend to any new

 accounts and that any new accounts are deemed to be bank accounts that are subject to such

 relief. The Debtors also request that the banks at which Debtors currently maintains accounts be

 authorized to honor any request to close any existing account or open a new account. In

 addition, the Debtors intend to use their best efforts to segregate cash generated from non-debtor

 entities from the cash generated from Debtor entities.


 DECLARATION OF DAWN M. RAGAN, CHIEF RESTRUCTURING OFFICER,
 IN SUPPORT OF DEBTORS’ CHAPTER 11 PETITIONS AND FIRST DAY MOTIONS                      PAGE 23 OF 42
 2830555V2
Case 19-40067-elm11 Doc 10 Filed 01/04/19              Entered 01/04/19 23:31:17        Page 24 of 42



        59.     To minimize expenses and avoid unnecessarily confusing their employees,

 customers, and suppliers, the Debtors believe it is appropriate that they be permitted to use their

 checks and other business forms as such forms were in existence as of the Petition Date without

 reference to the Debtors’ status as debtors-in-possession or their bankruptcy case numbers.

 Requiring the Debtors to alter these business forms or make new forms would cause delay and

 result in the Debtors incurring significant expense early in these Chapter 11 cases.

        60.     I believe that the Transfers between the Debtors as well as the transfers between

 the Debtors and FBS occur “in the ordinary course of business”. Out of an abundance of

 caution, the Debtors seek express authority to engage in such transactions on a postpetition basis.

 The transfers are not simply a matter of routine in the Debtors’ business. Rather, they are the

 type of transactions that are common among many complex business enterprises that operate

 through multiple affiliates. However, and because of their routine nature, the transfers are

 integral to the Debtors’ ability to operate their business as they are the source of valuable

 revenue for use in the Debtors’ operations. Further, they compensate employees that provide

 necessary services to the Debtors. Accordingly, and out of an abundance of caution, the Debtors

 request express authority to engage in such transfers postpetition.

        61.     The Debtors also request that the Court grant administrative expense status,

 subject and junior to the claims, including adequate protection claims, granted in connection with

 any order of this Court approving the Debtors’ postpetition use of cash collateral, to all

 intercompany claims against a Debtor by another Debtor that arise postpetition as a result of a

 transfer. If transfers are accorded administrative expense status, each entity using funds that

 flow through the Cash Management System will continue to bear the ultimate responsibility for

 its own ordinary-course transactions.


 DECLARATION OF DAWN M. RAGAN, CHIEF RESTRUCTURING OFFICER,
 IN SUPPORT OF DEBTORS’ CHAPTER 11 PETITIONS AND FIRST DAY MOTIONS                       PAGE 24 OF 42
 2830555V2
Case 19-40067-elm11 Doc 10 Filed 01/04/19                       Entered 01/04/19 23:31:17              Page 25 of 42



            62.      Accordingly, I believe it is in the best interests of the Debtors, the estates and

 creditors, and all other parties in interest that the Court grant the relief requested in the Cash

 Management Motion.

 G.         Wage Motion

            63.      The Debtors rely on the services of employed personnel (each, an “Employee”

 and collectively, the “Employees”) to conduct their business operations, and the Debtors incur

 obligations to or on account of such Employees in the ordinary course of business.

            64.      Employment and Compensation: As of the Petition Date, the Debtors and FBS,

 a non-Debtor strictly pass-through entity, employ the following respective Employees in the

 course of the Debtors’ enterprise:

                           Full-Time         Part-Time            Hourly              Salaried             Total
          Entity
                           Employees         Employees           Employees           Employees           Employees8

 Gatti’s Great
                                39                60                  93                   6                  99
 Pizza, Inc.

 Gigi’s
 Operating,                     11                40                  47                   4                  51
 LLC

 Gigi’s
 Operating           II,         3                 7                  10                   0                  10
 LLC

 Food Business
                                43                 0                   0                  43                  43
 Services, LLC

 Totals:                        96               107                 1509                5310                 203



 8
     The number of employees contained herein are approximate amounts to the best of the Debtors’ knowledge.
 9
     The Debtors’ hourly employees shall be collectively referred to herein as the “Hourly Employees”.
 10
      The Debtors’ salaried employees shall be collectively referred to herein as the “Salaried Employees”.

 DECLARATION OF DAWN M. RAGAN, CHIEF RESTRUCTURING OFFICER,
 IN SUPPORT OF DEBTORS’ CHAPTER 11 PETITIONS AND FIRST DAY MOTIONS                                        PAGE 25 OF 42
 2830555V2
Case 19-40067-elm11 Doc 10 Filed 01/04/19                     Entered 01/04/19 23:31:17            Page 26 of 42



            65.      Hourly Employees are paid each pay period, which is weekly, with one week in

 arrears. Salaried Employees are paid each pay period, which is bi-weekly, with two weeks in

 arrears.

            66.      The Employees identified as employees of FBS include the Corporate Employees

 (as subsequently defined below) that provide services to the underlying Debtors. FBS is purely a

 pass-through entity. While not a debtor entity, FBS employs the identified Corporate Employees

 that provide direct services to the underlying Debtors. Approximately 23 Salaried Employees

 are allocated to support the operations of the Gatti’s Debtors and 20 are allocated to support the

 operations of the Gigi’s Debtors. Also, and pursuant to payroll agreements, the Debtors submit

 payment to FBS, who in turn transfers funds to Paylocity, which pays the Corporate Employees,

 for such services provided to the Debtors.

            67.      As of the Petition Date, the Debtors’ average gross payroll for the various

 employees is stated as follows:

                                                                     Average Gross               Total Averge
                                   Average Gross Payroll
             Entity                                                Payroll for Salaried         Gross Payroll for
                                   for Hourly Employees
                                                                       Employees                  Employees11

 Gatti’s Great Pizza,
                                          $20,102.12                      $6,412.85                 $26,514.97
 Inc.

 Gigi’s           Operating,
                                          $16,294.99                      $1,058.00                 $17,352.99
 LLC

 Gigi’s Operating II,
                                           $3,400.00                        $0.00                    $3,400.00
 LLC




 11
      The number of employees contained herein are approximate amounts to the best of the Debtors’ knowledge.

 DECLARATION OF DAWN M. RAGAN, CHIEF RESTRUCTURING OFFICER,
 IN SUPPORT OF DEBTORS’ CHAPTER 11 PETITIONS AND FIRST DAY MOTIONS                                   PAGE 26 OF 42
 2830555V2
Case 19-40067-elm11 Doc 10 Filed 01/04/19                    Entered 01/04/19 23:31:17             Page 27 of 42



 Food         Business
                                            $0.00                       $154,426.00               $154,426.0012
 Services, LLC

 Totals:                                 $39,797.11                     $161,896.85                $201,693.96



         68.      Through their engagement of the Employees, the Debtors incur obligations to pay

 employee compensation, administrative fees, expenses, and payroll taxes.

         69.      It is essential that the Debtors continue to honor their Obligations (as defined

 below) to ensure the continued operation of the Debtors’ business and to maintain the morale of

 their workforce. The Debtors face the imminent risk that operations may be severely impaired if

 they are not immediately granted authority to honor the obligations described herein. Absent the

 requested relief, many of the employees may be unable to meet personal obligations, may be left

 without medical insurance, or may seek alternative employment opportunities. Honoring the

 Obligations will, therefore, minimize business disruption and preserve employee loyalty during

 these cases.

         70.      In the ordinary course of business, the Debtors provide certain wages, salaries,

 and other compensation to the Employees detailed below as “Employee Compensation”. Also,

 the Debtors provide certain allocations and/or reimbursements for expenses incurred while

 Employees perform their employment duties (the “Expense Reimbursement”). The Employee

 Compensation and Expense Reimbursement, along with the Deductions (defined below), Payroll

 Taxes and other Withholdings (both defined below), and any related obligations and

 administrative expenses outlined or referenced in this Section IV of the Wage Motion, are

 defined herein as the “Payment Obligations”.


 12
    Approximately $79,684.34 of the gross payroll is allocated to Salaried Employees that support the operations of
 the Gatti’s Debtors and approximately $74,741.66 is allocated to the Salaried Employees that support the operations
 of the Gigi’s Debtors.
 DECLARATION OF DAWN M. RAGAN, CHIEF RESTRUCTURING OFFICER,
 IN SUPPORT OF DEBTORS’ CHAPTER 11 PETITIONS AND FIRST DAY MOTIONS                                   PAGE 27 OF 42
 2830555V2
Case 19-40067-elm11 Doc 10 Filed 01/04/19                      Entered 01/04/19 23:31:17        Page 28 of 42



            71.      The Debtors’ Employees can generally be categorized as Store Employees (as

 defined below), who work in and/or manage the Debtors’ restaurants and/or stores, or Corporate

 Employees (as defined below), who generally work in the Debtors’ corporate offices.

            72.      The Debtors engage Salaried Employees and Hourly Employees to work in or

 manage the Debtors’ restaurant and store locations (collectively, the “Store Employees”). The

 Store Employees include personnel holding various positions ranking from general managers to

 hourly crew. The roughly 160 Store Employees make up the bulk of the Debtors’ workforce. As

 identified above, the Debtors employ the following amount of approximate Store Employees:

 Gatti’s Great Pizza, Inc. employs 99 Store Employees; Gigi’s Operating, LLC employs 51 Store

 Employees; and Gigi’s Operating II, LLC employs 10 employees. Certain Store Employees may

 be entitled to receive overtime for hours worked over 40 hours per week at a rate of 1.5 times the

 regular hourly rate.

            73.      The Debtors last paid payroll on January 4, 201813. The next payroll will be paid

 on January 11, 2019. Because Hourly Employees are paid in arrears, a portion of the January 11,

 2019 payroll will be attributed to work performed prepetition.                    Likewise, a portion of the

 Salaried Employees’ pay will be attributed to the prepetition period.

            74.      Debtors estimate that, as of the Petition Date, a total of approximately $38,754.60

 in prepetition Employee Compensation to Store Employees has accrued but remains unpaid. The

 total prepetition Employee Compensation is more specifically broken down as follows: (i)

 $21,712.44 in prepetition Employee Compensation for Gatti’s Great Pizza, Inc.; (ii) $14,452.04

 in prepetition Employee Compensation for Gigi’s Operating, LLC; and (iii) $2,590.12 in

 prepetition Employee Compensation for Gigi’s Operating II, LLC. The Debtors anticipate that



 13
      This payroll was paid prior to the commencement of these bankruptcy cases.
 DECLARATION OF DAWN M. RAGAN, CHIEF RESTRUCTURING OFFICER,
 IN SUPPORT OF DEBTORS’ CHAPTER 11 PETITIONS AND FIRST DAY MOTIONS                                PAGE 28 OF 42
 2830555V2
Case 19-40067-elm11 Doc 10 Filed 01/04/19              Entered 01/04/19 23:31:17     Page 29 of 42



 all of this amount will become due and payable to the Store Employees for Employee

 Compensation during the 21 days following the Petition Date.

        75.     In addition, the Debtors maintain a staff of approximately 43 Employees who are

 not considered Store Employees, the bulk of whom work from the Debtors’ corporate

 headquarters located in Fort Worth, Texas (the “Corporate Employees”).             The Corporate

 Employees include support center personnel, as well as executives who generally oversee

 operations at multiple restaurant and/or store locations. All of the Corporate Employees are

 employed on a full-time basis.        Corporate Employees provide a variety of management,

 administrative, operational, and other support services for the Debtors, including but not limited

 to, accounting, information technology, human resources, marketing, and other services. All 43

 Corporate Employees are paid on a salaried basis.

        76.     The Debtors last paid payroll on December 31, 2018 for the period December 10,

 2018 through December 23, 2018. The next payroll will be paid on January 11, 2019. As of the

 Petition Date, the accrued, unpaid amount of the Employee Compensation owed to Corporate

 Employees is approximately $143,393.39 ($63,093.09 for the Corporate Employees of the Gigi’s

 Debtors and $80,300.30 for the Corporate Employees of the Gatti’s Debtors). The Debtors

 anticipate that all of this amount will become due and payable to the Corporate Employees on

 account of Employee Compensation during the twenty-one days following the Petition Date.

        77.     The Store Employees’ and Corporate Employees’ skills and knowledge of the

 Debtors’ operations are essential to the continued preservation of the Debtors’ business, and their

 ongoing, uninterrupted services are vital to the Debtors’ reorganization efforts and the

 preservation of the Debtors’ estates. The Debtors do not believe that any of the Employees are

 owed amounts in excess of the $12,850.00 statutory priority cap provided by section


 DECLARATION OF DAWN M. RAGAN, CHIEF RESTRUCTURING OFFICER,
 IN SUPPORT OF DEBTORS’ CHAPTER 11 PETITIONS AND FIRST DAY MOTIONS                     PAGE 29 OF 42
 2830555V2
Case 19-40067-elm11 Doc 10 Filed 01/04/19              Entered 01/04/19 23:31:17        Page 30 of 42



 507(a)(4)(A) of the Bankruptcy Code on account of Employee Compensation. Nevertheless, in

 an abundance of caution, the Debtors seek authority to satisfy any unpaid prepetition Employee

 Compensation to the extent such obligations exist of up to $12,850.00 on an interim basis and

 any remaining unpaid Employee Compensation in excess of the $12,850.00 statutory priority cap

 provided by section 507(a)(4)(A) of the Bankruptcy Code in the ordinary course of business,

 upon entry of an order (and after notice to and consultation with the U.S. Trustee).

        78.     For each applicable pay period, the Debtors deduct certain amounts from the

 Employees’ paychecks (collectively, the “Deductions”), including, without limitation: (i) pre-tax

 contributions to health and dependent care, as described in detail below; (ii) other pre-tax and

 after-tax deductions payable pursuant to certain of the Employee benefit plans discussed below;

 and (iii) other miscellaneous deductions. The Debtors estimate that they withhold, on average,

 approximately $17,590.76 in connection with the employment of the Corporate Employees, per

 pay period in Deductions from Corporate Employees’ paychecks.             With respect the Store

 Employees, the Debtors estimate that, per pay period, they withhold Deductions from the Store

 Employees’ paychecks in the following approximate amounts: $1,760.00 for Gatti’s Great Pizza,

 Inc. Store Employees; $532.00 for Gigi’s Operating, LLC Store Employees; and $93.00 for

 Gigi’s Operating II, LLC Store Employees. The Debtors estimate that, as of the Petition Date,

 the total amount of accrued, but unpaid Deductions is approximately as follows: $1,470.92 for

 Gatti’s Great Pizza, Inc. Store Employees; $423.16 for Gigi’s Operating, LLC Store Employees;

 $74.88 for Gigi’s Operating II, LLC Store Employees; and $16,108.58 for Debtors’ Corporate

 Employees.

        79.     The Debtors are also required by law to: (i) withhold certain amounts from

 Employees’ wages on account of, among other things, federal income tax, Social Security, and


 DECLARATION OF DAWN M. RAGAN, CHIEF RESTRUCTURING OFFICER,
 IN SUPPORT OF DEBTORS’ CHAPTER 11 PETITIONS AND FIRST DAY MOTIONS                       PAGE 30 OF 42
 2830555V2
Case 19-40067-elm11 Doc 10 Filed 01/04/19              Entered 01/04/19 23:31:17    Page 31 of 42



 Medicare taxes for remittance to the appropriate federal, state, or local taxing authorities; and

 (ii) make matching payments for Social Security and Medicare taxes and pay additional amounts,

 based upon a percentage of gross payroll, for state and federal unemployment insurance

 (collectively, the “Payroll Taxes”). Debtors estimate that, per pay period, they withhold Payroll

 Taxes from Employee Compensation in the following approximate amounts: $26,358.44 for

 Corporate Employees; $3,435.00 for Gatti’s Great Pizza, Inc. Store Employees; $2,494.00 for

 Gigi’s Operating, LLC Store Employees; and $397.00 for Gigi’s Operating II, LLC Store

 Employees. In addition, the Debtors estimate that, per pay period, they pay the employer portion

 of Payroll Taxes in the following approximate amounts: $8,844.82 for Corporate Employees;

 $2,249.25 for Gatti’s Great Pizza, Inc. Store Employees; $1,449.04 for Gigi’s Operating, LLC

 Store Employees; and $263.72 for Gigi’s Operating II, LLC Store Employees. The Debtors

 estimate that, as of the Petition Date, the total amount of accrued but unpaid Payroll Taxes is

 approximately as follows: $36,308.42 for Corporate Employees; $4,361.16 for Gatti’s Great

 Pizza, Inc. Store Employees; $3,108.53 for Gigi’s Operating, LLC Store Employees; and

 $383.12 for Gigi’s Operating II, LLC.         Accordingly, Debtors request authority to pay the

 prepetition Payroll Taxes.

        80.     The Debtors retained Paylocity to submit and pay the Payroll Taxes to the

 appropriate governmental authorities, as well as Deductions to other entities. Prior to a pay day,

 Paylocity invoices Debtors for all upcoming payroll obligations including, but not limited to,

 Compensation, Employees’ Deductions, Payroll Taxes, Employees’ 401(k) withholding, the

 Debtors’ portion of health insurance premiums and any other payroll deductions and obligations.

 The Debtors pay administrative fees each payroll period to Paylocity for payroll services. The

 fees are billed to the Debtors at the same time payroll is submitted for Debtors approval. Once


 DECLARATION OF DAWN M. RAGAN, CHIEF RESTRUCTURING OFFICER,
 IN SUPPORT OF DEBTORS’ CHAPTER 11 PETITIONS AND FIRST DAY MOTIONS                     PAGE 31 OF 42
 2830555V2
Case 19-40067-elm11 Doc 10 Filed 01/04/19              Entered 01/04/19 23:31:17    Page 32 of 42



 the Debtors approve the payroll, and upon Debtors’ transfer of funds to FBS, Paylocity

 withdraws the payroll amount and its fees from FBS’s bank account. Per pay period, the

 Debtors’ administrative fees are approximately $385.00 for Corporate Employees; $218.00 for

 Gatti’s Great Pizza, Inc. Store Employees; $131.00 for Gigi’s Operating, LLC; and $61.00 for

 Gigi’s Operating II, LLC Store Employees. The Debtors estimate that, as of the Petition Date,

 there was $795.00 in accrued but unpaid administrative fees to Paylocity.

        81.     The Debtors withhold from Employee Compensation certain amounts for loan

 payments, garnishment, and child support or other similar orders (together with the Payroll

 Taxes, the “Withholdings”). In connection with the Withholdings, the Debtors withhold the

 following approximate amounts, per pay period: $795.00 for Corporate Employees and $170.22

 for Gatti’s Great Pizza, Inc. Store Employees. Debtors estimate that, as of the Petition Date, the

 full amount owed has been withheld from Employee Compensation and remitted to the

 applicable third party.

        82.     The Debtors also reimburse reasonable Employee expenses (the “Expenses”)

 incurred in the ordinary course of business subject to the Debtors’ expense reimbursement policy

 through a combination of corporate credit cards and direct reimbursement to the Employee.

 Expenses may include travel expenses, meals, and entertainment, and for certain eligible

 Employees, data, internet, and similar such expenses. The Debtors issue corporate American

 Express credit cards (the “Corporate Credit Cards”) for the payment of reimbursable Expenses to

 certain Employees on an as-needed basis, depending on the Employee’s role with the Debtors

 and their projected travel requirements. The Debtors pay the reimbursable Expenses associated

 with the Corporate Credit Cards directly to the credit card company.




 DECLARATION OF DAWN M. RAGAN, CHIEF RESTRUCTURING OFFICER,
 IN SUPPORT OF DEBTORS’ CHAPTER 11 PETITIONS AND FIRST DAY MOTIONS                     PAGE 32 OF 42
 2830555V2
Case 19-40067-elm11 Doc 10 Filed 01/04/19              Entered 01/04/19 23:31:17         Page 33 of 42



        83.     From time to time, Employees also use their personal debit/credit cards (the

 “Personal Cards”) for expenses. Employees that incur Expenses on the Personal Cards submit a

 reimbursement request and, upon approval, the Debtors reimburse the Employees for such

 Expenses.

        84.     The Debtors reimburse Employees on a bi-weekly basis, ordinarily through

 automatic clearinghouse payments or direct checks to the Employees. Because of the irregular

 nature of requests for reimbursement of Expenses, it is difficult for the Debtors to determine the

 amount of unpaid Expenses at any given time.             The Debtors estimate that approximately

 $2,000.00 in Expenses are owed as of the Petition Date.

        85.     Employee Benefits: In the ordinary course of business, the Debtors also provide

 certain Employees (and their dependents) with access to a variety of benefits programs. For

 Salaried Employees, these Employee Programs (collectively, the “Employee Benefits”) include,

 but are not limited to (i) medical, dental, and vision care insurance; and (ii) life, accidental death,

 and dismemberment insurance, short-term and long-term disability insurance.                    Hourly

 Employees are offered the Minimum Essential Coverage Plan (the “MEC Plan”) administered by

 Ternian Insurance Group, and Debtors pay $54.95 per month for full-time Hourly Employees

 that elect coverage under the MEC Plan.

        86.     By this Motion, the Debtors seek authority to (i) pay any pre-petition amounts

 owed on account of the Employee Benefits when due and payable in each case in the ordinary

 course of business and in accordance with pre-petition practices; and (ii) continue the Employee

 Benefits in the ordinary course of business post-petition.

        87.     The Debtors sponsor several benefits plans. These plans include, but are not

 limited to, the Debtors’ medical, dental, vision, basic life and accidental death and


 DECLARATION OF DAWN M. RAGAN, CHIEF RESTRUCTURING OFFICER,
 IN SUPPORT OF DEBTORS’ CHAPTER 11 PETITIONS AND FIRST DAY MOTIONS                         PAGE 33 OF 42
 2830555V2
Case 19-40067-elm11 Doc 10 Filed 01/04/19              Entered 01/04/19 23:31:17      Page 34 of 42



 dismemberment, and long-term disability insurance, as well as electable coverages for

 supplemental life insurance and short-term disability benefits (collectively, the “Benefits Plans”).

 The Benefits Plans are administered by third-party insurers.

        88.     The Debtors pay for all or a portion of the premium for some Benefit Plans while

 Employees pay a portion or all of the premium of some Benefit Plans. The Gigi’s Debtors pay

 approximately $4,300.00 per pay period for premiums of Benefit Plans on behalf of Corporate

 Employees. The Gatti’s Debtors pay approximately $6,600 per pay period for premiums of

 Benefit Plans on behalf of Corporate Employees.

        89.     The type of Debtors’ Employee medical and benefit plans, the providers and

 number of Corporate Employee participants are listed below:

                                                                                  Employee
                 Type of Benefit Plan                         Provider
                                                                                 Participants
                                                          Blue Cross Blue
                         Health                                                        34
                                                              Shield
                                                          Blue Cross Blue
                         Dental                                                        38
                                                              Shield
                        Accident                               AFLAC                   5
                      Cancer Plan                              AFLAC                   5
                     Critical Illness                          AFLAC                   5
                         Vision                               Dearborn                 29
                     Life Insurance                           Dearborn                 43
    Life - Accidental Death and Dismemberment                 Dearborn                 43
                 Long Term Disability                         Dearborn                 43
                 Short Term Disability                        Dearborn                 43




 DECLARATION OF DAWN M. RAGAN, CHIEF RESTRUCTURING OFFICER,
 IN SUPPORT OF DEBTORS’ CHAPTER 11 PETITIONS AND FIRST DAY MOTIONS                      PAGE 34 OF 42
 2830555V2
Case 19-40067-elm11 Doc 10 Filed 01/04/19              Entered 01/04/19 23:31:17   Page 35 of 42



        90.     Salaried Employees will be performing work between January 1, 2019 and the

 Petition Date. Therefore, a portion of premiums for Benefit Plans will have accrued and will be

 attributed to the prepetition period.

        91.     The Debtors pay for all or a portion of the premium for some Benefit Plans while

 Employees pay a portion or all of the premium of some Benefit Plans. The Gatti’s Debtors pay

 approximately $681.00 per pay period for premiums of Benefit Plans on behalf of Store

 Employees. The Gigi’s Debtors pay approximately $547.00 per pay period for premiums of

 Benefit Plans on behalf of Store Employees. In addition, there are 17 Store Employees, paid on

 an hourly basis, that participate in the MEC Plan.

        92.     The type of Debtors’ Employee medical and benefit plans, the providers and

 number of Employee participants are listed below:

                                                                               Employee
                 Type of Benefit Plan                         Provider
                                                                              Participants
                                                          Blue Cross Blue
                         Health                                                    8
                                                              Shield
                                                          Blue Cross Blue
                         Dental                                                    4
                                                              Shield
                        Accident                               AFLAC               3
                      Cancer Plan                              AFLAC               3
                     Critical Illness                          AFLAC               5
                         Vision                               Dearborn             5
                     Life Insurance                           Dearborn             9
    Life - Accidental Death and Dismemberment                 Dearborn             9
                 Long Term Disability                         Dearborn             9
                 Short Term Disability                        Dearborn             9




 DECLARATION OF DAWN M. RAGAN, CHIEF RESTRUCTURING OFFICER,
 IN SUPPORT OF DEBTORS’ CHAPTER 11 PETITIONS AND FIRST DAY MOTIONS                  PAGE 35 OF 42
 2830555V2
Case 19-40067-elm11 Doc 10 Filed 01/04/19              Entered 01/04/19 23:31:17     Page 36 of 42



        93.     Salaried Employees will be performing work between January 1, 2019 and the

 Petition Date. Therefore, a portion of premiums for Benefit Plans will have accrued and will be

 attributed to the prepetition period.

        94.     As of the Petition Date, Debtors estimate a total of approximately $4,113.00 in

 prepetition premiums for Benefit Plans for Store Employees and Corporate Employees has

 accrued but remains unpaid. Accordingly, Debtors request authority to pay the prepetition

 amounts owed in connection with the Benefit Plans for Corporate Employees and Store

 Employees.

        95.     Also, former Employees are entitled to continue to participate in the Debtors’

 Medical Plan coverage pursuant to the Consolidated Omnibus Budget Reconciliation Act of

 1986 (as amended, “COBRA”) for up to 18 months post-employment (such coverage, the

 “COBRA Medical Coverage”). Failure to comply with the requirements of COBRA can subject

 the Debtors to monetary penalties, actions by the Department of Labor, and civil lawsuits by the

 former Employees to recover their benefits. See, e.g., 29 C.F.R. § 2575.502c-6.

        96.     Former Employees who elect to participate in the COBRA Medical Coverage

 must pay a set amount, dependent on which type of plan they elect (i.e., family, individual, etc.),

 to the Debtors’ benefit provider, Aetna, Inc. As of the Petition Date, one of the Debtors’ former

 Employees are currently on COBRA Medical Coverage. However, former Employees have 60

 days following termination to make such election and the Debtors seek authority to continue

 participation as required by law.

        97.     To the best of the Debtors’ knowledge, none of the Debtors’ individual

 Employees are currently owed more than $12,850.00 on account of, in total, Employee




 DECLARATION OF DAWN M. RAGAN, CHIEF RESTRUCTURING OFFICER,
 IN SUPPORT OF DEBTORS’ CHAPTER 11 PETITIONS AND FIRST DAY MOTIONS                     PAGE 36 OF 42
 2830555V2
Case 19-40067-elm11 Doc 10 Filed 01/04/19              Entered 01/04/19 23:31:17         Page 37 of 42



 Compensation, Employee Benefits, Expense Reimbursement earned during the 180 days prior to

 the Petition Date.

        98.       I believe that the Debtors’ payment of the Payment Obligations and Employee

 Benefits (collectively, the “Obligations”) is essential to the Debtors’ continued operations. Any

 delayed payment of or failure to pay the Obligations would negatively impact the morale of the

 Debtors’ workforce at the time when their dedication, confidence, retention, and cooperation are

 most critical and impose significant and needless financial hardship on their families. The

 Debtors’ business operations cannot tolerate such disruption, nor should the Employees endure

 such hardship.

        99.       The Debtors do not seek to alter their compensation or other benefit policies at

 this time. This Motion is intended only to permit the Debtors, in their discretion, to make

 payments consistent with their existing policies to the extent that, without the benefit of an order

 approving this Motion, such payments may be inconsistent with the relevant provisions of the

 Bankruptcy Code, and to permit the Debtors, in their discretion, to continue to honor the

 Obligations with respect to their Employees that were in effect as of the Petition Date. Payment

 of the Obligations in accordance with the Debtors’ prepetition business practices will enable the

 Debtors to continue to operate their businesses in an economic and efficient manner without

 disruption. The Employees are central to the Debtors’ operations and are vital to this case.

 Payment of the Obligations is necessary to retain the skilled and motivated workforce essential to

 operate the Debtors’ business. Accordingly, based on the foregoing, the Debtors submit that the

 requested relief is necessary and appropriate, is in the best interests of their estates and creditors,

 and should be granted in all respects.




 DECLARATION OF DAWN M. RAGAN, CHIEF RESTRUCTURING OFFICER,
 IN SUPPORT OF DEBTORS’ CHAPTER 11 PETITIONS AND FIRST DAY MOTIONS                         PAGE 37 OF 42
 2830555V2
Case 19-40067-elm11 Doc 10 Filed 01/04/19              Entered 01/04/19 23:31:17       Page 38 of 42



        100.    I believe that it is essential to the continued operation of the Debtors’ business

 that the Debtors be permitted to continue to make payments for the charges incurred through use

 of Corporate Credit Cards and Personal Cards in accordance with the Debtors’ reimbursement

 policy. Accordingly, the Debtors seek authority to: (i) satisfy any and all pre-petition amounts

 due and owing to the Employees through Corporate Credit Cards and Personal Cards and to

 reimburse all outstanding pre-petition Expenses as they arise in the ordinary course of business;

 (ii) continue use of the Corporate Credit Cards and Personal Cards in place as of the Petition

 Date; and (iii) continue to pay all amounts due and owing to the Employees on account of the

 Expenses when due and payable in the ordinary course of business.

        101.    I believe that it is essential that the Debtors continue to honor obligations to

 employees to ensure the continued operation of their business and to maintain the morale of their

 workforce. The Debtors face the imminent risk that operations may be severely impaired if they

 are not immediately granted authority to honor the obligations to employees described in the

 Wage Motion. Absent the requested relief, many of the employees may be unable to meet

 personal obligations, may be left without medical insurance, or may seek alternative employment

 opportunities. Honoring the payment and program obligations to employees will, therefore,

 minimize business disruption and preserve employee loyalty during these cases.

        102.    I believe that it is, therefore, essential for the continuation of Debtors’ businesses

 post-petition, that the Debtors be authorized to: (i) pay pre-petition payment and program

 obligations, including employee compensation and expense reimbursement, deductions, payroll

 taxes and other withholdings, and employee benefits programs, up to the priority expense limit

 imposed on employee claims under the Bankruptcy Code; and (ii) continue paying the payment

 and program obligations in the ordinary course of business.


 DECLARATION OF DAWN M. RAGAN, CHIEF RESTRUCTURING OFFICER,
 IN SUPPORT OF DEBTORS’ CHAPTER 11 PETITIONS AND FIRST DAY MOTIONS                       PAGE 38 OF 42
 2830555V2
Case 19-40067-elm11 Doc 10 Filed 01/04/19                  Entered 01/04/19 23:31:17            Page 39 of 42



         103.     Accordingly, on behalf of the Debtors, I respectfully submit that the Wage Motion

 should be approved.

 H.      Programs Motion

         104.     With the Programs Motion, Debtors request that the Court enter an order

 authorizing the Debtors to: (i) maintain and administer their Programs (as defined below); (ii)

 renew, replace, implement or modify their Programs; and (iii) pay and otherwise honor their

 obligations related to the Programs in the ordinary course of business consistent with the past

 practice and in the Debtors’ business judgment.

         105.     As owners and operators of various restaurants and/or stores, Debtors have

 developed various marketing strategies to generate business. Among these strategies are certain

 customer programs, practices and promotions (collectively, the “Customer Programs”) designed

 to enhance revenues and increase customer loyalty. As of the Petition Date, the Customer

 Programs consist of (i) a customer gift card program and (ii) promotion programs. The Debtors

 also have a program with franchisees which allows the franchisees the ability to use funds for

 marketing purposes (the “Franchisee Program” and collectively with the Customer Programs, the

 “Programs”).

         106.     In the ordinary course, Debtors offers customers the opportunity to purchase gift

 cards. Gift cards are typically purchased by individuals in amounts of $20.00 or less. Currently,

 there are approximately 7,500 outstanding gift cards with an aggregate balance of approximately

 $77,000.00 for the Gatti’s Debtors and approximately 29,000 outstanding gift cards with an

 aggregate balance of approximately $243,000 for the Gigi’s Debtors14.




 14
   Approximately $80,000 of this amount corresponds to gift cards that were issued prior to December 31, 2015 and
 have had no activity for the last eighteen months.
 DECLARATION OF DAWN M. RAGAN, CHIEF RESTRUCTURING OFFICER,
 IN SUPPORT OF DEBTORS’ CHAPTER 11 PETITIONS AND FIRST DAY MOTIONS                                 PAGE 39 OF 42
 2830555V2
Case 19-40067-elm11 Doc 10 Filed 01/04/19              Entered 01/04/19 23:31:17     Page 40 of 42



        107.    The Debtors seek authority to honor any gift card issued prepetition up to the

 outstanding balance on the card. Honoring gift cards issued prepetition is necessary to maintain

 customer loyalty.     If prepetition gift cards are not honored, customer loyalty will suffer,

 negatively impacting the Debtors’ attempts to reorganize. Further, Debtors seek authority to

 continue to offer gift cards in order to generate additional revenue.

        108.    The Debtors also have established several promotional programs for customers to

 utilize. From time to time, the Debtors offer sale promotions of various kinds at the Debtors’

 restaurant and/or store locations and through targeted, direct marketing in order to enhance sales.

 Such marketing promotions are shared via e-mail, texts and on social media. The Debtors

 typically provide limited time offers, among other things, such as offering “bundles” (i.e.

 purchase of certain food items and receive a certain number of free games) to increase sales and

 customer loyalty.

        109.    The Debtors seek authority to continue these promotion programs and honor

 associated discounts in the ordinary course of business, whether issued prepetition or post-

 petition, consistent with past practices.

        110.    In addition, in order to increase growth, the Debtors have implemented a program

 with its various franchisees in which franchisees have the opportunity to utilize funds contributed

 by the franchisees to the Debtors for the purpose of marketing their respective locations. The

 Debtors estimate that, as of the Petition Date, approximately $40,000.00 is owed to the

 franchisees in connection with the Franchisee Program.

        111.    The Debtors seek authority to pay the prepetition amounts and continue this

 program in the ordinary course of business, consistent with past practices.




 DECLARATION OF DAWN M. RAGAN, CHIEF RESTRUCTURING OFFICER,
 IN SUPPORT OF DEBTORS’ CHAPTER 11 PETITIONS AND FIRST DAY MOTIONS                     PAGE 40 OF 42
 2830555V2
Case 19-40067-elm11 Doc 10 Filed 01/04/19              Entered 01/04/19 23:31:17       Page 41 of 42



        112.    I believe that the success of the Debtors’ business is dependent upon the loyalty of

 the Debtors’ customers as well as the support of the franchisees. Consequently, continuation of

 the Programs is vital to maintaining the Debtors’ value in the food services industry and

 necessary to the Debtors’ reorganization. If the Debtors are unable to honor the obligations

 under the Programs, the Debtors’ brand and its franchise relations could be irreparably harmed.

 Continuation of the Programs, however, will enable the Debtors to preserve their goodwill, retain

 customers and expand revenues.

        113.    The Debtors’ businesses rely heavily on customer loyalty and its franchisees, of

 which the Programs are an integral part. If the Programs are not honored, customer loyalty and

 franchisee relations may suffer, causing the Debtors immediate and irreparable harm that could

 negatively impact their attempts to reorganize.

        114.    I submit that the relief requested in the Programs Motion is necessary to avoid

 immediate and irreparable harm to the Debtors.           Accordingly, on behalf of the Debtors, I

 respectfully submit that the Programs Motion should be approved.

 I.     Request for Emergency Consideration

        115.    Due to the nature of the relief sought in the First Day Motions, emergency

 consideration is essential.

                                       III.    CONCLUSION

        116.    For the reasons stated herein and in each of the First Day Motions filed

 concurrently with the commencement of the Debtors’ Cases, I respectfully request that each of

 the First Day Motions be granted in its entirety, together with such other and further relief as this

 Court deems just and proper.




 DECLARATION OF DAWN M. RAGAN, CHIEF RESTRUCTURING OFFICER,
 IN SUPPORT OF DEBTORS’ CHAPTER 11 PETITIONS AND FIRST DAY MOTIONS                       PAGE 41 OF 42
 2830555V2
Case 19-40067-elm11 Doc 10 Filed 01/04/19   Entered 01/04/19 23:31:17   Page 42 of 42
